Filed 5/19/21 P. v. Seymour CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                 B309183
                                                             (Los Angeles County
           Plaintiff and Respondent,                         Super. Ct. No. BA447184)

           v.

 AARON DEON SEYMOUR,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Jose I. Sandoval, Judge. Affirmed.
     Aaron Deon Seymour, in pro. per.; and Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant
and Appellant.
     No appearance for Plaintiff and Respondent.
                     ——————————
      Pursuant to a negotiated plea, Aaron Deon Seymour
pleaded no contest to two counts of robbery in violation of Penal
Code1 section 211. We affirm the judgment.
    FACTUAL AND PROCEDURAL BACKGROUND
       On June 27, 2016, an amended felony complaint charged
Seymour with 10 counts of robbery. (§ 211.) In six of them, it
was alleged that he used a firearm in committing the offenses.
(§ 12022.53, sub. (b).) It was also alleged that Seymour had a
prior serious felony conviction under the “Three Strikes” law
(§§ 667, 667.5, subd. (b), 1170.12) for a 2006 conviction for
manslaughter. The appellate record does not contain any other
information regarding the underlying facts supporting the
allegations.
       Initially, Seymour pleaded not guilty to all charges. Before
the preliminary hearing, on May 15, 2017, the court declared
Seymour incompetent and suspended criminal proceedings
pursuant to section 1368. On October 18, 2018, Seymour was
restored to competency and the court reinstituted criminal
proceedings.
       When proceedings resumed, pursuant to a negotiated
disposition, Seymour waived his preliminary hearing and trial
rights, pleaded no contest to two counts of robbery, and admitted
the prior strike. The court sentenced Seymour to 17 years in
state prison. The sentence consisted of a five-year term for the
first count, doubled to 10 years because of the strike, a
consecutive one-year sentence for the second count, doubled to


      1 All
          further undesignated statutory references are to the
Penal Code.




                                 2
two years because of the strike, plus a five-year enhancement for
the prior serious felony conviction. The trial court imposed a
$300 restitution fine (§ 1202.4, subd. (b)) and a suspended parole
revocation restitution fine in the same amount (§ 1202.45), a
$40 court operations assessment per count (§ 1465.8), and a
$30 criminal conviction assessment per count (Gov. Code,
§ 70373).
      Seymour appealed. He did not obtain a certificate of
probable cause pursuant to section 1237.5.
                          DISCUSSION
       Seymour’s court-appointed counsel filed an opening brief
which raised no issues and asked this court to conduct an
independent review of the record under People v. Wende (1979)
25 Cal.3d 436. By letter, we advised Seymour that he had
30 days to submit by brief or letter any contentions or argument
he wished this court to consider. Seymour filed a supplemental
brief and moved to augment the record.
       In his supplemental brief, Seymour indicated that portions
of the reporter’s transcript were missing, specifically, the record
omitted a July 25, 2017 hearing and all proceedings between
December 9, 2019 to September 16, 2020.2 Seymour moved to
augment the record with these missing portions of the reporter’s
transcript. In making such a motion, “ ‘[all] that is required of
[the moving party] is that he signify with some certainty how
materials not included in the normal transcript may be useful to
him on appeal.’ ” (People v. Gaston (1978) 20 Cal.3d 476, 482.)


      2 While  the reporter’s transcript omitted these dates, the
clerk’s transcript contained the corresponding minute orders.




                                 3
“The showing of ‘some certainty’ must be made as to the manner
in which the materials may be useful, not as to the contents of
the materials themselves.” (Ibid.) Seymour has not shown how
the materials he requested are useful to the instant appeal.
Therefore, the motion is denied.
       The supplemental brief also indicates that Seymour’s
counsel made an appearance on March 5, 2020 without
Seymour’s authorization pursuant to section 977 and that he
requested a hearing under People v. Marsden (1970) 2 Cal.3d 118
on an unspecified date. Neither assertion is reflected in the
clerk’s transcript and Seymour has not shown how they are
relevant to his appeal from a negotiated plea.
       Turning to whether there are any arguable issues on
appeal, our review of the record shows there are none. Because
Seymour appeals from a plea of no contest, and he did not obtain
a certificate of probable cause pursuant to section 1237.5, his
appeal is limited to the denial of a motion to suppress evidence or
to grounds arising after the entry of the plea that do not affect
the plea’s validity. (People v. Johnson (2009) 47 Cal.4th 668,
676–677 & fn. 3; People v. French (2008) 43 Cal.4th 36, 43.) With
respect to sentencing or postplea issues that do not in substance
challenge the validity of the plea itself, we have examined the
record, and are satisfied no arguable issues exist and Seymour’s
attorney has fully complied with the responsibilities of counsel.
(People v. Kelly (2006) 40 Cal.4th 106, 125–126; People v. Wende,
supra, 25 Cal.3d at pp. 441–442.)




                                 4
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                    KALRA, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                5